Name: 79/859/EEC: Commission Decision of 28 September 1979 extending the period of application of the systems of authorization for trade in crude oil and/or petroleum products between certain Member States provided for by Decisions 79/126/EEC, 79/135/EEC, 79/397/EEC and 79/548/EEC (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-10-23

 Avis juridique important|31979D085979/859/EEC: Commission Decision of 28 September 1979 extending the period of application of the systems of authorization for trade in crude oil and/or petroleum products between certain Member States provided for by Decisions 79/126/EEC, 79/135/EEC, 79/397/EEC and 79/548/EEC (Only the French and Dutch texts are authentic) Official Journal L 265 , 23/10/1979 P. 0013 - 0013****( 1 ) OJ NO L 61 , 5 . 3 . 1977 , P . 23 . ( 2 ) OJ NO L 228 , 16 . 8 . 1973 , P . 2 . ( 3 ) OJ NO L 30 , 6 . 2 . 1979 , P . 19 . ( 4 ) OJ NO L 32 , 8 . 2 . 1979 , P . 39 . ( 5 ) OJ NO L 97 , 19 . 4 . 1979 , P . 15 . ( 6 ) OJ NO L 148 , 16 . 6 . 1979 , P . 52 . COMMISSION DECISION OF 28 SEPTEMBER 1979 EXTENDING THE PERIOD OF APPLICATION OF THE SYSTEMS OF AUTHORIZATION FOR TRADE IN CRUDE OIL AND/OR PETROLEUM PRODUCTS BETWEEN CERTAIN MEMBER STATES PROVIDED FOR BY DECISIONS 79/126/EEC , 79/135/EEC , 79/397/EEC AND 79/548/EEC ( ONLY THE DUTCH AND FRENCH TEXTS ARE AUTHENTIC ) ( 79/859/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 77/186/EEC OF 14 FEBRUARY 1977 ON THE EXPORTING OF CRUDE OIL AND PETROLEUM PRODUCTS FROM ONE MEMBER STATE TO ANOTHER IN THE EVENT OF SUPPLY DIFFICULTIES ( 1 ), AND IN PARTICULAR ARTICLE 1 THEREOF , AFTER CONSULTING THE GROUP OF DELEGATES FROM MEMBER STATES AS PROVIDED FOR IN DIRECTIVE 73/238/EEC ( 2 ), WHEREAS THE PRESENT REDUCTION OF PRODUCTION AFFECTS THE EXPORTS OF CRUDE OIL TO THE COMMUNITY ; WHEREAS THIS DEVELOPMENT COULD BRING ABOUT DISTURBANCES IN TRADITIONAL TRADE FLOWS OF CRUDE OIL AND PETROLEUM PRODUCTS BETWEEN MEMBER STATES ; WHEREAS , THEREFORE , IN ORDER TO PREVENT SUCH A SITUATION , IT IS NECESSARY TO CONTINUE TO MONITOR THESE TRADE FLOWS REGULARLY BY MEANS OF A COMMUNITY SYSTEM ; WHEREAS IN PARTICULAR , IN VIEW OF THE SUPPLY SITUATION IN BELGIUM , FRANCE , LUXEMBOURG AND THE NETHERLANDS , PROVISION SHOULD BE MADE IN RESPECT OF TRADE INVOLVING THESE MEMBER STATES FOR A THIRD EXTENSION OF THE SYSTEM PROVIDED FOR BY DECISIONS 79/126/EEC ( 3 ), 79/135/EEC ( 4 ), 79/397/EEC ( 5 ) AND 79/548/EEC ( 6 ); WHEREAS THE MEMBER STATES IN QUESTION HAVE MADE A REQUEST TO THIS EFFECT , HAS ADOPTED THIS DECISION ARTICLE 1 IN ARTICLES 2 OF DECISION 79/126/EEC AND OF DECISION 79/135/EEC THE DATE ' 31 MARCH 1979 ' SHALL BE REPLACED BY ' 31 DECEMBER 1979 ' , UNLESS A CONTRARY DECISION IS TAKEN ON THE BASIS OF ARTICLE 5 OF DECISION 77/186/EEC . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM , THE FRENCH REPUBLIC , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS . DONE AT BRUSSELS , 28 SEPTEMBER 1979 . FOR THE COMMISSION GUIDO BRUNNER MEMBER OF THE COMMISSION